UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7363



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TORRANCE JONES, a/k/a Tube,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CR-96-79-BO)


Submitted:   February 23, 1999              Decided:    May 21, 1999


Before WIDENER, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Torrance Jones, Appellant Pro Se. Christine Blaise Hamilton, OF-
FICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Torrance Jones filed an untimely notice of appeal from the

district court’s denial of his post-judgment motion to correct an

alleged error in the transcript of his criminal trial. A defendant

in a criminal action is accorded ten days from entry of the

judgment or order being appealed within which to file a notice of

appeal in the district court.    See Fed. R. App. P. 4(b)(1)(A); cf.

United States v. Kress, 944 F.2d 155, 161 (3d Cir. 1991) (applying

ten-day appeal period to district court’s order denying Fed. R.

Crim. P. 35 motion).    The district court may extend this appeal

period only upon a finding of excusable neglect or good cause.   An

extension of time may not exceed thirty days from the expiration of

the time otherwise prescribed.    See Fed. R. App. P. 4(b)(4).

     The district court entered its order on June 4, 1998;* Jones’

notice of appeal was given to prison officials for mailing, and

thus deemed filed, on September 9, 1998.     Jones failed to file a

timely notice of appeal or obtain an extension.   We therefore dis-

miss the appeal.   We dispense with oral argument because the facts




     *
       Although the district court’s order is marked as “filed” on
May 28, 1998, the district court’s records show that it was entered
on the docket sheet on June 4, 1998. Pursuant to Rule 4(b)(1) of
the Federal Rules of Appellate Procedure, it is the date that the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision.


                                  2
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 3